                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:01-cr-00002-FDW
 UNITED STATES OF AMERICA,                     )
                                               )
 vs.                                           )
                                               )
 (4) ALLEN DWAYNE BERRY,                       )                        ORDER
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on Defendant’s pro se Motion to Appoint Counsel and

Motion for Compassionate Release (Doc. No. 229). Also before the Court is Defendant’s pro se

Motion to Delay Payment of Restitution (Doc. No. 227).

       The Court hereby ORDERS the Government to respond to Defendant’s motions. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       With respect to the Motion to Appoint Counsel, criminal defendants do not have a right to

counsel beyond their first appeal. E.g., United States v. Kenny, No. 3:01-cr-00185-FDW, 2020

WL 2094116, at *1 (W.D.N.C. Apr. 30, 2020); United States v. Ismel, No. 3:94-CR-00008-1, 2012

WL 113392, at *1 (W.D. Va. Jan. 13, 2012).            Defendant has not shown extraordinary

circumstances warranting the appointment of counsel at this time. The Motion (Doc. No. 229) is

therefore DEFERRED IN PART and DENIED IN PART.

       IT IS SO ORDERED.
                                                    Signed: August 20, 2020




                                               1



        Case 3:01-cr-00002-FDW Document 232 Filed 08/21/20 Page 1 of 1
